Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-12, 15-16, 22-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPUB 20090184956) in view of Ahn et al. (U.S. PGPUB 20120200559).
With respect to claim 1, Kim et al. disclose an apparatus for graphics processing (paragraph 43, FIG. 3 is a block diagram illustrating the configuration of a system for compressing and decoding three-dimensional mesh data according to an embodiment), comprising: a memory; and at least one processor coupled to the memory (paragraph 33, A module may advantageously be configured to reside on the addressable storage medium and configured to execute on one or more processors) and configured to:
identify at least one mesh associated with at least one frame (paragraph 45, The mesh data acquisition unit 110 acquires mesh data of meshes generated from a three-dimensional mesh model);
divide the at least one mesh into a plurality of groups of primitives (paragraph 47, The cluster mesh generation unit generates cluster meshes by using the acquired mesh data. Here, the cluster mesh denotes a set of meshes which neighbor one another and can be recognized as a fragment, paragraph 78, the system for compressing and decoding the three-dimensional mesh data according to an embodiment divides the three-dimensional mesh model into a plurality of cluster meshes), each of the plurality of groups of primitives including at least one primitive and a plurality of vertices (paragraph 68, The cluster mesh is a mesh set including a plurality of meshes 530, and has a boundary with other cluster meshes as indicated as solid lines. Since the cluster mesh includes a plurality of meshes, it includes a plurality of vertexes 510 and 520);
compress the plurality of groups of primitives into a plurality of groups of compressed primitives, the plurality of groups of compressed primitives being associated with random access (paragraph 53, by using the cluster mesh obtained through the clustering of the respective meshes in the three-dimensional mesh model, vertex data in the three-dimensional mesh model can be easily compressed, paragraph 83, By storing the quantized data, the data of the three-dimensional mesh model can be compressed with a small number of bits); and
decompress the plurality of groups of compressed primitives (paragraph 84, In order to decode the three-dimensional mesh model on an output display screen, the mesh model decoding unit receives the quantized data and decodes the positions of the respective vertexes S840. The decoding of the positions of the respective vertexes in the three-dimensional mesh model can be performed with respect to the respective cluster meshes by using the quantized data). However, Kim et al. do not expressly disclose at least one first group of the plurality of groups of compressed primitives being decompressed in parallel with at least one second group of the plurality of groups of compressed primitives, wherein one or more groups of compressed primitives of the plurality of groups of compressed primitives are decompressed and rendered prior to one or more other groups of compressed primitives of the plurality of groups of compressed primitives.
Ahn et al., who also deal with graphics processing, disclose a method for decompressing groups of graphics primitives, at least one first group of the plurality of groups of compressed primitives being decompressed in parallel with at least one second group of the plurality of groups of compressed primitives (paragraph 33, When uncompressed 3D object data is read from the storage medium 130, as shown in FIG. 6, the CPU 110 may divide the 3D object data 610 into a plurality of segments 620 to compress the 3D object data 610, paragraph 79, In operation 540, the GPU may decompress the segments corresponding to the threads in parallel, using the threads), wherein one or more groups of compressed primitives of the plurality of groups of compressed primitives are decompressed and rendered prior to one or more other groups of compressed primitives of the plurality of groups of compressed primitives (paragraph 40, when the number of the segments is 2n and the number of the threads generatable by the GPU 120 is n, the GPU 120 may decompress the n-number of the segments first and, after the decompression is completed, may decompress the other n-number of the segments by reusing the n-number of the threads, paragraph 81, Therefore, in operation 550 the GPU may store the vertex position information and the vertex connection information in the second memory space. Here, the GPU may store the vertex position information and the vertex connection information from a designated position of the second memory space, based on write address information contained in a segment header. Accordingly, the GPU may output 3D object data through a display based on the vertex position information and the vertex connection information stored in the second memory space). Thus, Ahn et al. disclose decompressing and rendering (outputting 3D object data through a display) one group of segments prior to a remaining group if there are not enough threads.
	Kim et al. and Ahn et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of decompressing groups of graphics primitives, at least one first group of the plurality of groups of compressed primitives being decompressed in parallel with at least one second group of the plurality of groups of compressed primitives, wherein one or more groups of compressed primitives of the plurality of groups of compressed primitives are decompressed and rendered prior to one or more other groups of compressed primitives of the plurality of groups of compressed primitives, as taught by Ahn et al., to the Kim et al. system, because since a plurality of the threads access a video memory and decompress the segments in parallel as shown in FIG. 7, the GPU may reduce the decompression time and output the 3D object data more quickly (paragraph 82 of Ahn et al.).
With respect to claim 2, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 1, wherein the at least one processor is further configured to: render, upon decompressing the plurality of groups of compressed primitives, at least one image corresponding to the plurality of groups of compressed primitives (Kim et al.: paragraph 56, the mesh model decoding unit 150 may further include a rendering unit (not illustrated) that softly processes the respective vertexes after the positions of the respective vertexes are decoded using the quantized data, Kim et al.: paragraph 84, In order to decode the three-dimensional mesh model on an output display screen, the mesh model decoding unit receives the quantized data and decodes the positions of the respective vertexes S840).
	With respect to claim 8, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 1, wherein each of the plurality of groups of primitives corresponds to a meshlet (Kim et al.: paragraph 47, the cluster mesh denotes a set of meshes which neighbor one another and can be recognized as a fragment. Also, the cluster mesh is a mesh generated by combining neighboring meshes, and can neighbor another cluster mesh by a plurality of edges).
	With respect to claim 9, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 1, wherein a first group of primitives of the plurality of groups of primitives is connected or adjacent to a second group of primitives of the plurality of groups of primitives (Kim et al.: paragraph 47, the cluster mesh is a mesh generated by combining neighboring meshes, and can neighbor another cluster mesh by a plurality of edges), wherein at least one vertex of the first group of primitives corresponds to at least one vertex of the second group of primitives (Kim et al.: paragraph 68, The cluster mesh is a mesh set including a plurality of meshes 530, and has a boundary with other cluster meshes as indicated as solid lines. Since the cluster mesh includes a plurality of meshes, it includes a plurality of vertexes 510 and 520). Vertex 520 on solid line shares boundary with another cluster mesh, or second group of primitives.
	With respect to claim 10, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 9, wherein the at least one vertex of the first group of primitives or the at least one vertex of the second group of primitives is stored in the first group of primitives or the second group of primitives (Kim et al.: paragraph 52, The quantized data storage unit 140 stores the coordinates of the respective vertexes in the local coordinate system).
	With respect to claim 11, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 1, wherein the at least one processor is further configured to: store the plurality of groups of compressed primitives in a buffer or memory (Kim et al.: paragraph 52, The quantized data storage unit 140 stores the coordinates of the respective vertexes in the local coordinate system).
	With respect to claim 12, Kim et al. as modified by Ahn et al. disclose he apparatus of claim 1, wherein the at least one processor is further configured to: transmit the plurality of groups of compressed primitives (Kim et al.: paragraph 85, after the quantized data is transferred through a network, a mesh model decoding unit 150 of another network device or portable device can decode the positions of the respective vertexes).
With respect to claim 15, Kim et al. as modified by Ahn et al. disclose a method of graphics processing, as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 16, Kim et al. as modified by Ahn et al. disclose the method of claim 15, as executed by the system of claim 2; see rationale for rejection of claim 2.
	With respect to claim 22, Kim et al. as modified by Ahn et al. disclose the method of claim 15, as executed by the system of claim 8; see rationale for rejection of claim 8.
	With respect to claim 23, Kim et al. as modified by Ahn et al. disclose the method of claim 15, as executed by the system of claim 9; see rationale for rejection of claim 9.
	With respect to claim 24, Kim et al. as modified by Ahn et al. disclose the method of claim 23, as executed by the system of claim 10; see rationale for rejection of claim 10.
	With respect to claim 25, Kim et al. as modified by Ahn et al. disclose the method of claim 15, as executed by the system of claim 11; see rationale for rejection of claim 11.
	With respect to claim 26, Kim et al. as modified by Ahn et al. disclose the method of claim 15, as executed by the system of claim 12; see rationale for rejection of claim 12.
With respect to claim 29, Kim et al. as modified by Ahn et al. disclose an apparatus for graphics processing (Kim et al.: paragraph 43, FIG. 3 is a block diagram illustrating the configuration of a system for compressing and decoding three-dimensional mesh data according to an embodiment), comprising: means for executing the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 30, Kim et al. as modified by Ahn et al. disclose a computer-readable medium storing computer executable code for graphics processing (Kim et al.: paragraph 28, These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, which implements the functions specified in the flowchart block or blocks, Kim et al.: paragraph 29, The computer program instructions can be recorded in/on a medium/media in a variety of ways), the code when executed by a processor causes the processor to implement the system of claim 1; see rationale for rejection of claim 1.

Claim(s) 4-7 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPUB 20090184956) in view of Ahn et al. (U.S. PGPUB 20120200559) and further in view of Nevraev et al. (U.S. PGPUB 20180232912).
	With respect to claim 4, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 2. However, Kim et al. as modified by Ahn et al. do not expressly disclose the plurality of groups of compressed primitives are decompressed by at least one of a mesh shader or an amplification shader.
	Nevraev et al., who also deal with graphics processing, discloses a method wherein the plurality of groups of compressed primitives are decompressed by at least one of a mesh shader or an amplification shader (paragraph 62, When tessellation is disabled (e.g., in FIG. 2B), then the block index decompression may occur in the mesh shader stage).
	Kim et al., Ahn et al., and Nevraev et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the plurality of groups of compressed primitives are decompressed by at least one of a mesh shader or an amplification shader, as taught by Nevraev et al., because this would offload work to a specialized shader, which is capable of executing multiple data threads at once, programmed to generate appropriate levels of color and/or special effects to fragments being rendered (paragraph 4 of Nevraev et al.).
With respect to claim 5, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the apparatus of claim 4, wherein the at least one first group of the plurality of groups of compressed primitives is decompressed by the mesh shader or the amplification shader (Nevraev et al.: paragraph 62, When tessellation is disabled (e.g., in FIG. 2B), then the block index decompression may occur in the mesh shader stage) in parallel with the at least one second group of the plurality of groups of compressed primitives (Ahn et al.: paragraph 79, In operation 540, the GPU may decompress the segments corresponding to the threads in parallel, using the threads).
	With respect to claim 6, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the apparatus of claim 5, wherein at least one vertex (Kim et al.: paragraph 84, The decoding of the positions of the respective vertexes in the three-dimensional mesh model can be performed with respect to the respective cluster meshes by using the quantized data) in the at least one first group is decompressed in parallel with at least one other vertex in the at least one first group (Ahn et al.: paragraph 79, In operation 540, the GPU may decompress the segments corresponding to the threads in parallel, using the threads); or wherein at least one primitive in the at least one first group is decompressed in parallel with at least one other primitive in the at least one first group.
	With respect to claim 7, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the apparatus of claim 5, wherein at least one vertex (Kim et al.: paragraph 84, The decoding of the positions of the respective vertexes in the three-dimensional mesh model can be performed with respect to the respective cluster meshes by using the quantized data) in the at least one second group is decompressed in parallel with at least one other vertex in the at least one second group (Ahn et al.: paragraph 79, In operation 540, the GPU may decompress the segments corresponding to the threads in parallel, using the threads, as applied to a second group); or wherein at least one primitive in the at least one second group is decompressed in parallel with at least one other primitive in the at least one second group.
	With respect to claim 18, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the method of claim 16, as executed by the system of claim 4; see rationale for rejection of claim 4.
	With respect to claim 19, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the method of claim 18, as executed by the system of claim 5; see rationale for rejection of claim 5.
	With respect to claim 20, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the method of claim 19, as executed by the system of claim 6; see rationale for rejection of claim 6.
	With respect to claim 21, Kim et al. as modified by Ahn et al. and Nevraev et al. disclose the method of claim 19, as executed by the system of claim 7; see rationale for rejection of claim 7.

Claim(s) 13-14 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PGPUB 20090184956) in view of Ahn et al. (U.S. PGPUB 20120200559) and further in view of Lee et al. (U.S. PGPUB 20100045668).
	With respect to claim 13, Kim et al. as modified by Ahn et al. disclose the apparatus of claim 12, further comprising a transceiver coupled to the at least one processor (Kim et al.: paragraph 85, The mesh model decoding unit 150 may be a graphic processing unit (not illustrated) of the network device or portable device having an output display screen, which may decode the positions of the respective vertexes through the addition and matrix multiplication). However, Kim et al. as modified by Ahn et al. do not expressly disclose the plurality of groups of compressed primitives is transmitted via one or more data packets.
	Lee et al., who also deal with graphics processing, disclose a method wherein the plurality of groups of compressed primitives is transmitted via one or more data packets (paragraph 43, If the received packet is the primitive packet of the 3D packet, in step 307, the proxy server scales down the received primitive packet. In step 317, the proxy server transmits the scaled-down primitive packet to the MS, paragraph 52, Then, in step 409, the proxy server transmits the regenerated primitive packet to the MS).
	Kim et al., Ahn et al., and Lee et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the plurality of groups of compressed primitives is transmitted via one or more data packets, as taught by Lee et al., to the Kim et al. as modified by Ahn et al. system, because the proxy server changes a PC-based 3D packet from the main server to a small size suitably to an MS capacity (e.g. a resolution) and transmits the changed 3D packet. By this, the MS can perform rendering for a 3D graphic in an optimal condition of a corresponding computing environment (paragraph 52 of Lee et al.).
With respect to claim 14, Kim et al. as modified by Ahn et al. and Lee et al. disclose the apparatus of claim 13, wherein the one or more data packets are one or more independent data packets (Lee et al.: paragraph 52, Then, in step 409, the proxy server transmits the regenerated primitive packet to the MS) or one or more user datagram protocol (UDP) packets.
	With respect to claim 27, Kim et al. as modified by Ahn et al. and Lee et al. disclose the method of claim 26, as executed by the system of claim 13; see rationale for rejection of claim 13.
With respect to claim 28, Kim et al. as modified by Ahn et al. and Lee et al. disclose the method of claim 27, as executed by the system of claim 14; see rationale for rejection of claim 14.
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. Applicant argues that Ahn does not teach or suggest one or more groups of compressed primitives are decompressed and rendered prior to one or more other groups of compressed primitives in that Ahn does not mention one or more groups of compressed primitives of the plurality of groups of compressed primitives are decompressed and rendered prior to one or more other groups of compressed primitives of the plurality of groups of compressed primitives (bottom of page 10 of remarks). However, Ahn’s segments correspond to compressed 3D object data (paragraph 33, the CPU 110 may divide the 3D object data 610 into a plurality of segments 620 to compress the 3D object data 610), i.e. compressed primitives. Furthermore, Ahn discloses decompressing (paragraph 79) and rendering (paragraph 81) a group of segments prior to another, remaining group, in the case where there are more segments than threads (paragraph 40).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/10/22